ICJ_171_ArbitralAward1899_GUY_VEN_2018-06-19_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                    ARBITRAL AWARD OF 3 OCTOBER 1899
                             (GUYANA v. VENEZUELA)


                              ORDER OF 19 JUNE 2018




                                  2018
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                   SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                             (GUYANA c. VENEZUELA)


                           ORDONNANCE DU 19 JUIN 2018




4 CIJ1144.indb 1                                            21/02/19 15:46

                                               Official citation:
                                     Arbitral Award of 3 October 1899
                                (Guyana v. Venezuela), Order of 19 June 2018,
                                         I.C.J. Reports 2018, p. 402




                                            Mode officiel de citation :
                                    Sentence arbitrale du 3 octobre 1899
                              (Guyana c. Venezuela), ordonnance du 19 juin 2018,
                                          C.I.J. Recueil 2018, p. 402




                                                                                1144
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157343-5




4 CIJ1144.indb 2                                                                       21/02/19 15:46

                                                   19 JUNE 2018

                                                       ORDER




                    ARBITRAL AWARD OF 3 OCTOBER 1899
                          (GUYANA v. VENEZUELA)




                   SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                          (GUYANA c. VENEZUELA)




                                                   19 JUIN 2018

                                                  ORDONNANCE




4 CIJ1144.indb 3                                                  21/02/19 15:46

                                                                                               402




                                  COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2018
                                                                                                         2018
                                                                                                        19 juin
                                                    19 juin 2018                                      Rôle général
                                                                                                        no 171

                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                                          (GUYANA c. VENEZUELA)




                                                 ORDONNANCE


                   Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Tomka,
                               Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                               M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
                               Gevorgian, Salam, juges ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu les articles 48 et 53 du Statut de la Cour et les articles 31, 44, 48
                   et 79, paragraphes 2 et 3, de son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 29 mars 2018, par
                   laquelle le Gouvernement de la République coopérative du Guyana (ci‑après
                   dénommée « Guyana ») a introduit une instance contre la République boli-
                   varienne du Venezuela (­ci-après dénommée « Venezuela »), relativement à un
                   différend concernant « la validité juridique et l’effet contraignant de la sen-
                   tence arbitrale du 3 octobre 1899 relative à la frontière entre la colonie de la
                   Guyane britannique et les Etats‑Unis du Venezuela » ;
                      Considérant que, le jour même du dépôt de la requête, un exemplaire
                   signé de celle‑ci a été transmis au Venezuela ;
                      Considérant que le Guyana a désigné S. Exc. M. Carl B. Greenidge
                   comme agent, ainsi que sir Shridath Ramphal et Mme Audrey Waddell
                   comme coagents ;

                                                                                                 4




4 CIJ1144.indb 5                                                                                            21/02/19 15:46

                           sentence arbitrale du 3 X 1899 (ordonnance 19 VI 18)               403

                      Considérant que, au cours de la réunion que le président de la Cour a
                   tenue, conformément à l’article 31 du Règlement, avec les représentants
                   des Parties, le 18 juin 2018, l’agent du Guyana a indiqué que son gouver-
                   nement souhaitait pouvoir disposer d’une période de neuf mois pour la
                   préparation de son mémoire ;
                      Considérant que, lors de cette même réunion, S. Exc. Mme Delcy Rodrí-
                   guez Gómez, vice‑présidente du Venezuela, a déclaré que son gouverne-
                   ment estimait que la Cour n’avait manifestement pas compétence et que
                   le Venezuela avait décidé de ne pas prendre part à l’instance ; et considé-
                   rant que la vice-­présidente a remis au président de la Cour une lettre de
                   S. Exc. M. Nicolás Maduro Moros, président du Venezuela, datée du
                   18 juin 2018 ;
                      Considérant que, dans cette lettre, le président du Venezuela indique
                   notamment qu’« il n’y a aucune base pour la juridiction de la Cour » et
                   que « la République [b]olivarienne du Venezuela ne participera pas à la
                   procédure » ;
                      Considérant que, lors de la réunion susmentionnée, les représentants
                   du Guyana ont réitéré, en réponse à la déclaration de la vice-­présidente
                   du Venezuela, que leur gouvernement souhaitait que la Cour poursuive
                   l’examen de l’affaire ;
                      Considérant que la possibilité pour le Venezuela de faire usage de ses
                   droits procéduraux en tant que Partie à l’affaire est préservée ;
                      Considérant que la Cour estime, en application de l’article 79, para-
                   graphe 2, de son Règlement, que, dans les circonstances de l’espèce, il est
                   nécessaire de régler en premier lieu la question de sa compétence, et qu’en
                   conséquence il doit être statué séparément, avant toute procédure sur le
                   fond, sur cette question ;
                      Considérant qu’il échet à la Cour d’être informée de tous les moyens de
                   fait et de droit sur lesquels les Parties se fondent en ce qui concerne sa
                   compétence,
                     Décide que les pièces de la procédure écrite porteront d’abord sur la
                   question de la compétence de la Cour ;
                     Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
                   pièces :
                     Pour le mémoire de la République coopérative du Guyana, le
                   19 novembre 2018 ;
                     Pour le contre-­mémoire de la République bolivarienne du Venezuela, le
                   18 avril 2019 ;
                     Réserve la suite de la procédure.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le dix‑neuf juin deux mille dix-huit, en trois exemplaires,

                                                                                                5




4 CIJ1144.indb 7                                                                                     21/02/19 15:46

                          sentence arbitrale du 3 X 1899 (ordonnance 19 VI 18)             404

                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement de la République coopérative
                   du Guyana et au Gouvernement de la République bolivarienne du
                   ­Venezuela.

                                                                     Le président,
                                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                                        Le greffier,
                                                           (Signé) Philippe Couvreur.




                                                                                             6




4 CIJ1144.indb 9                                                                                  21/02/19 15:46

